DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, “the opposed edge” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US Pat. No. 5,749,477).
In regards to claim 1, Chang teaches a modular product display system, comprising: at least a first module (e.g.; see side-by-side modules in Fig. 4) comprising at least two vertically stacked layers, each layer comprising at least one roller track (i.e.; wall board 25 connected to connecting rods 10) supported on one longitudinal end by a rail (32) such that the one longitudinal end is at a different elevation than another longitudinal end of the at least one roller track (i.e.; the rear end is higher in Fig. 2); and at least two vertical stacking side barriers (24) disposed at laterally spaced apart positions between the at least one roller track in each of the at least two vertically stacked layers, the at least two vertical stacking side barriers having protrusions (27) on an upper edge and a lower edge engageable with corresponding openings (23) in the at least one roller track, wherein (i) the protrusions on at least one of the upper edge and the lower edge are displaced from a plane of the vertical stacked side barrier (i.e.; they extend laterally).  Note: the term “roller track” is broadly interpreted as a track allowing an item to roll thereon.
In regards to claim 2, Chang teaches the protrusions (27) on at least one of the upper edge and the lower edge comprise laterally spaced apart protrusions (e.g.; see Fig. 2).
In regards to claim 3, Chang teaches the protrusions (27) on at least one of the lower edge and the upper edge comprise single protrusions laterally displaced from the protrusions on the opposed edge.
In regards to claim 4, Chang teaches the laterally spaced apart protrusions (27) are disposed symmetrically with respect to the plane of the vertical stacking side barrier (i.e.; blocks 27 on opposing sides of 24; see Fig. 2).
In regards to claim 5, Chang teaches the laterally spaced apart protrusions (27) are disposed asymmetrically with respect to the plane of the vertical stacking side barrier (i.e.; blocks 27 on the same side of 24 have different spacing; see Fig. 2).
In regards to claim 7, Chang teaches at least a second module adjacent to and joined to the at least a first module (e.g.; see modules in Figs. 4 and 5), the at least a second module comprising at least two vertically stacked layers, each layer in the at least a second module comprising at least one roller track (10/25) supported on one longitudinal end by a rail (32) such that the one longitudinal end is at a different elevation than another longitudinal end of the at least one roller track; and at least two vertical stacking side barriers (24) in the at least a second module disposed at laterally spaced apart positions between the at least one roller track in each of the at least two vertically stacked layers in the at least a second module, the at least two vertical stacking side barriers in the at least a second module having protrusions (27) on an upper edge and a lower edge engageable with corresponding openings (23) in the at least one roller track, wherein (i) the protrusions on at least one of the upper edge and the lower edge are displaced from a plane of the vertical stacked side barrier (i.e.; the extend laterally).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. No. 5,749,477) in view of Taylor (US Pat. No. 6,675,979).
In regards to claim 6, Chang does not teach a length of the protrusions is selected to substantially fill an entire thickness of respective openings in the at least one roller track.
Taylor teaches a length of a protrusion (43) is selected to substantially fill an entire thickness of a respective opening (24) in at least one roller track (i.e.; shelf 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chang’s protrusions to fill an entire thickness of the openings in the roller track as taught by Taylor.  The motivation would have been for the purpose preventing a loose connection of the protrusion to the opening, thus creating a more stable structure.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Further modifying Chang to have at least a first module and the at least a second module are joined by laterally spaced apart protrusions on at least one of the vertical stacking side barriers coupled to adjacent roller tracks in in the at least a first and the at least a second module, and at least a first module and the at least a second module are joined by joining clips coupled to adjacent roller tracks in the at least a first and the at least a second module would involve improper hindsight, and would destroy the principle operation of Chang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior related to applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631